Citation Nr: 9920062	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for residuals of 
fractures of the left clavicle and left scapula, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to October 1973.

This matter arises from various rating decisions rendered 
since December 1992 by the Department of Veterans Affairs 
Regional Offices (ROs) in Pittsburgh, Pennsylvania, and 
Cleveland, Ohio.  In the aggregate, these denied the benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  The Board then 
remanded the case to the RO on two separate occasions in 
order to comply with the veteran's request for personal 
hearings and to acquire additional information.

In response to the veteran's request for a personal hearing 
before a member of the Board, a videoconference hearing was 
conducted by the undersigned on February 16, 1999; a 
transcript of that proceeding is of record.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

At his videoconference hearing conducted in February 1999, 
the veteran raised the issue of his entitlement to 
compensation for hearing loss pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  That question 
is one that is "inextricably intertwined" with the issue now 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As such, it should be adjudicated by the RO prior to 
further appellate consideration of the question of the 
veteran's entitlement to service connection for hearing loss 
for the sake of judicial expediency.

The Board notes further, that the veteran indicated that he 
had received treatment for hearing loss at a private clinic 
in Bellaire.  The veteran further indicated that the treating 
physician offered an opinion regarding the etiology of the 
veteran's current hearing problems essentially relating the 
veteran's hearing loss to his military service.  The Board 
notes that the record on appeal includes a one-page June 1982 
treatment report from the Bellaire Medical Group that does 
not include such an opinion.  It is unclear as to whether 
this is the medical evidence referenced by the veteran at two 
personal hearings.  The Board believes that the veteran 
should be provided with the opportunity to submit the above-
described medical statement.  Cf. 38 U.S.C.A. § 5103 (West 
1991). 

The Board observes that the veteran has not been afforded a 
VA orthopedic examination regarding the residuals of 
fractures of his left clavicle and scapula since June 1994.  
At the February 1999 personal hearing before the undersigned, 
the veteran described symptoms that appeared to be much worse 
than that shown on the last examination.  The duty to assist 
includes aiding a claimant in developing pertinent facts, 
from whatever source; this duty is neither optional nor 
discretionary, and where the record before the Board is 
otherwise inadequate, a remand is mandatory rather than 
permissive.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).  In addition, at his videoconference hearing, the 
veteran indicated his willingness to undergo such an 
examination.  Under the circumstances, the Board believes 
that the veteran should be afforded the opportunity to have 
his service-connected residuals of fractures of his left 
clavicle and left scapula examined to ensure that he is 
accorded due process of law.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should contact the veteran and 
provide him adequate time to submit the 
clinical evidence and/or medical opinion 
from the health care provider in Bellaire 
described by him at his most recent 
personal hearing to the effect that his 
current hearing loss is related to 
exposure to acoustic trauma in service.  
All records obtained should be made a 
permanent part of the appellate record.

2.  The veteran should be afforded a 
special VA orthopedic examination.  The 
claims folder should be available to the 
examining physician in conjunction with 
the examination.  All indicated tests and 
studies, including X-ray studies, should 
be accomplished.  The examiner should 
indicate the extent to which motion of 
the left shoulder is limited as a result 
of residuals of fractures to the left 
clavicle and scapula, as well as the 
degree of pain objectively observed 
during range of motion testing.  The 
examiner should also comment upon the 
degree of weakness, fatigability, and 
impairment of coordination of movement 
associated with the left shoulder.  In 
addition, the examiner should indicate 
whether any neurological complications 
are associated with the residuals of the 
foregoing fractures.  If so, the degree 
of neurological involvement should be 
specified in detail.  The examiner should 
offer a complete rationale for each 
opinion and conclusion expressed.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If not, it 
should be returned to the examining 
physician for corrective action.

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  In this regard, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
hearing loss both on a direct basis and 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

5.  If the benefits sought on appeal are 
not granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  In addition, 
they should be informed that the veteran 
must submit a timely appeal with regard 
to any matter that has not already been 
appealed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the veteran due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


